                                              Case 5:20-cv-05128-BLF Document 7 Filed 09/14/20 Page 1 of 2




                                  1

                                  2
                                  3

                                  4
                                  5
                                  6

                                  7
                                  8                                   UNITED STATES DISTRICT COURT
                                  9                               NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           CRAIG A. MONTALVO,                              Case No. 20-05128 BLF
                                  11
                                                         Plaintiff,                        ORDER OF DISMISSAL
                                  12
Northern District of California




                                                  v.
 United States District Court




                                  13
                                  14       UNKNOWN,
                                  15                    Defendant.
                                  16
                                  17

                                  18            On July 27, 2020, Plaintiff, proceeding pro se, filed a letter attempting to initiate a
                                  19   civil rights action pursuant to 42 U.S.C. § 1983. 1 Dkt. No. 1. On the same day, the Clerk
                                  20   sent Plaintiff a notice informing him that he must file a complaint on the proper form
                                  21   within twenty-eight days or the action would be dismissed. Dkt. No. 2. A blank complaint
                                  22   form and postage-paid return envelope were enclosed with the notice. Id. The Clerk also
                                  23   sent a separate notice informing Plaintiff that he needed to either pay the filing fee or file
                                  24   an In Forma Pauperis                           within twenty-eight days to avoid dismissal.
                                  25   Dkt. No. 3. The deadline, August 24, 2020, has passed, and Plaintiff has failed to file a
                                  26   proper complaint and pay the filing fee or file an IFP application.
                                  27
                                       1
                                  28       This matter was reassigned to this Court on August 25, 2020. Dkt. No. 6.
                                             Case 5:20-cv-05128-BLF Document 7 Filed 09/14/20 Page 2 of 2




                                   1            Accordingly, this action is DISMISSED without prejudice for failure to file a
                                   2   proper complaint and pay the filing fee. The Clerk shall terminate all pending motions and
                                   3   close the file.
                                   4          IT IS SO ORDERED.
                                   5   Dated: __September 14, 2020__                           ________________________
                                                                                               BETH LABSON FREEMAN
                                   6
                                                                                               United States District Judge
                                   7
                                   8
                                   9
                                  10
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15
                                  16

                                  17
                                  18

                                  19

                                  20
                                  21

                                  22
                                  23

                                  24

                                  25
                                  26   Order of Dismissal
                                       P:\PRO-SE\BLF\CR.20\05128.Montalvo_dis-ifp-compl.
                                  27
                                  28                                                       2
